Exhibit 10.3

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
November 13, 2007 (the “Effective Date”), between NEW ABRAXIS, INC. a Delaware
corporation (to be renamed Abraxis BioScience, Inc.) (“New Alpha”), and APP
PHARMACEUTICALS, INC., a Delaware corporation formerly known as Generico
Holdings, Inc. and Abraxis BioScience, Inc. (“Gholdco”).

Unless otherwise provided, all cross references to Sections, Articles and
Exhibits used herein shall refer to Sections, Articles and Exhibits of this
Agreement.

RECITALS

WHEREAS, New Alpha, Gholdco and certain other parties have entered into a
Separation and Distribution Agreement, dated as of the date hereof (the
“Separation Agreement”), pursuant to which Gholdco and New Alpha will become
separate companies with Gholdco and its Subsidiaries operating the Generico
Business (both as defined in the Separation Agreement) and New Alpha and its
Subsidiaries operating the Alpha Business (as defined in the Separation
Agreement) (each a “Business” and collectively the “Businesses”); and

WHEREAS, the parties to the Separation Agreement agreed to enter into a
transition services agreement, substantially in the form hereof, to ensure that
New Alpha and Gholdco and their respective Subsidiaries obtain certain support
and administrative services for the purpose of assisting each other to manage an
orderly separation of the Businesses;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Gholdco Services” shall mean the Services identified in Exhibit B.

“New Alpha Services” shall mean the Services identified in Exhibit A.

“Service” shall mean, as applicable, a service included in the Gholdco Services
or New Alpha Services. Each service for which there is a separate itemized price
in Exhibit A or Exhibit B shall be considered a separate Service.

1.2 Other Terms. Except as otherwise defined herein, all other capitalized terms
used in this Agreement shall have the same meanings given to such terms in the
Separation Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE II

SERVICES

2.1 Provision of New Alpha Services by New Alpha. New Alpha or its Subsidiaries
shall use commercially reasonable efforts to provide, or cause to be provided
to, Gholdco and its Subsidiaries each of the New Alpha Services in a manner
consistent with the manner in which such New Alpha Services were provided by
Abraxis BioScience, Inc. (“Abraxis”) and its Subsidiaries prior to the Effective
Date (but not including any historical preference or priority given to New
Alpha’s products as compared with Gholdco’s products) and consistent with New
Alpha and its Subsidiaries’ provision of such Services for its own business.
Except as otherwise provided on Exhibit A, New Alpha Services shall be provided
until such date as this Agreement specifies or, with regards to any specific New
Alpha Service, such specific New Alpha Service is terminated in accordance with
the terms of Article VI.

2.2 Provision of Gholdco Services by Gholdco. Gholdco or its Subsidiaries shall
use commercially reasonable efforts to provide, or cause to be provided to, New
Alpha and its Subsidiaries each of the Gholdco Services in a manner consistent
with the manner in which such Gholdco Services were provided by Abraxis and its
Subsidiaries prior to the Effective Time (but not including any historical
preference or priority given to New Alpha’s products as compared with Gholdco’s
products) and consistent with Gholdco and its Subsidiaries’ provision of such
Services for its own business. Except as otherwise provided on Exhibit B,
Gholdco Services shall be provided until such date as this Agreement specifies
or, with regards to any specific Gholdco Service, such specific Gholdco Service
is terminated in accordance with the terms of Article VI.

2.3 Cooperation. The parties acknowledge and agree that: (a) it is impracticable
to create an exhaustive list of Services needed to facilitate an orderly
transition of the Businesses and, accordingly, Exhibits A and B present general
outlines of the scope of the Services to be provided by the parties; and (b) the
parties will act in good faith and reasonably cooperate with one another during
the term hereof to facilitate an orderly transition of the Businesses.

ARTICLE III

PAYMENT FOR SERVICES

3.1 Pricing. Each New Alpha Service provided by New Alpha or its Subsidiaries
shall be charged to and payable by Gholdco or its Subsidiaries at the fees for
such Service determined in accordance with Exhibit A. Each Gholdco Service
provided by Gholdco or its Subsidiaries shall be charged to and payable by New
Alpha or its Subsidiaries at the monthly fees for such Service determined in
accordance with Exhibit B. Any fees shall be prorated during the first month and
last month (as applicable) the Services are provided.

3.2 Billing and Payment. Charges for each of the Services provided shall be
billed on a monthly basis by the party providing the Service. Such charges shall
reflect the actual costs incurred by the party in providing the Services. The
party receiving a Service shall remit the amount specified in any such bill
within thirty (30) calendar days after its receipt thereof. Any amount not paid
when due shall bear a late payment charge at a rate of ten percent (10%) per
annum after the due date and until paid.

 

2



--------------------------------------------------------------------------------

3.3 Disputes. In the event a dispute arises concerning a Service or payment of
such Service, the parties must meet and attempt in good faith to resolve the
dispute in accordance with the following procedure. Prior to filing a lawsuit,
seeking relief in some other forum or withholding payment for a Service, a party
must first notify the other party of the dispute by submitting in writing an
outline of its position regarding the dispute, attaching relevant documentation
to support its position and requesting a meeting with the other party within
thirty (30) days of such notice. In response, the other party shall submit to
that party an outline of its position, attaching relevant documentation to
support its position, within thirty (30) days of its receipt of such notice.
Responsible, authorized employees from each party shall then meet and attempt in
good faith to resolve the dispute for at least thirty (30) days. If the dispute
is not resolved within such thirty (30) day period, then the party that
originally raised the dispute may file a lawsuit.

ARTICLE IV

WARRANTIES AND LIABILITIES

4.1 Level of Performance. Each party shall use commercially reasonable efforts
to provide the Services (i) consistent with the manner in which such Services
were provided by Abraxis and its Subsidiaries prior to the Effective Date (but
not including any historical preference or priority given to New Alpha’s
products as compared with Gholdco’s products) and consistent with such party’s
provisions of such Services for its own business, (ii) subject to Section 5.3,
using substantially the same resources as were used by Abraxis to provide such
Services with respect to the Businesses prior to the Effective Date and (iii) in
accordance with the policies, procedures and practices in effect with respect to
the Businesses prior to the Effective Date, with such modifications after the
Effective Date as are reasonably acceptable to both parties.

4.2 Disclaimer of All Other Warranties. EXCEPT AS EXPRESSLY PROVIDED IN SECTION
4.1, EACH PARTY MAKES NO REPRESENTATIONS OR WARRANTIES (INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR GUARANTIES OF ANY KIND,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY SERVICES (OR ANY SERVICES PROVIDED BY
THIRD PARTIES WITH WHOM A PARTY CONTRACTS IN CONNECTION WITH THE PERFORMANCE OF
THE SERVICES) PROVIDED TO THE OTHER PARTY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY EXHIBITS HEREOF.

4.3 Indemnification.

(a) New Alpha shall, to the full extent permitted by law, indemnify, defend and
hold harmless Gholdco, its Subsidiaries, Affiliates, officers, directors,
employees, agents (the “Gholdco Indemnified Parties”) and assigns against all
claims, liabilities, damages, losses or expenses (“Damages”) that arise out of
(i) New Alpha’s gross negligence, bad faith, intentional misconduct or
intentional breach of this Agreement, (ii) any claim by any Person who is not a
party to this Agreement (or an Affiliate thereof)

 

3



--------------------------------------------------------------------------------

(a “Third Party Claim”) relating to or arising out of Gholdco’s performance of
this Agreement and not resulting from Gholdco’s gross negligence, bad faith,
intentional misconduct or intentional breach of this Agreement, or (iii) any
Third Party Claim relating to or arising out of Gholdco’s performance of this
Agreement to the extent the aggregate liability to such persons exceeds the
limitation in Section 4.4(b), in each case, including but not limited to
settlements, judgments, court costs, attorneys’ fees and other litigation
expenses, fines and penalties; provided, however, that, except as set forth in
clause (iii) of this Section 4.3(a), New Alpha shall not indemnify, defend or
hold harmless any Gholdco Indemnified Party against any liability resulting from
the gross negligence, bad faith or intentional misconduct of, or intentional
breach of this Agreement by, any Gholdco Indemnified Party in the performance of
this Agreement, or against liability under clause (i) above if New Alpha’s gross
negligence or willful misconduct results in liability, damage, loss or expense
to both New Alpha’s and Gholdco’s business.

(b) Gholdco shall, to the full extent permitted by law, indemnify, defend and
hold harmless New Alpha, its Subsidiaries, Affiliates, officers, directors,
members, employees, agents (the “New Alpha Indemnified Parties”) and assigns
against all Damages that arise out of (i) Gholdco’s gross negligence, bad faith,
intentional misconduct or intentional breach of this Agreement, (ii) any Third
Party Claim relating to or arising out of New Alpha’s performance of this
Agreement and not resulting from New Alpha’s gross negligence, bad faith,
intentional misconduct or intentional breach of this Agreement or (iii) any
Third Party Claim relating to or arising out of New Alpha’s performance of this
Agreement to the extent the aggregate liability to such persons exceeds the
limitation in Section 4.4(c), in each case, including but not limited to
settlements, judgments, court costs, attorneys’ fees and other litigation
expenses, fines and penalties; provided, however, that, except as set forth in
clause (iii) of this Section 4.3(b), Gholdco shall not indemnify, defend or hold
harmless any New Alpha Indemnified Party against any liability resulting from
the gross negligence, bad faith or intentional misconduct of, or intentional
breach of this Agreement by, any New Alpha Indemnified Party in the performance
of this Agreement, or against liability under clause (i) above if Gholdco’s
gross negligence or willful misconduct results in liability, damage, loss or
expense to both New Alpha’s and Gholdco’s business.

(c) The procedure by which each of the parties to this Agreement performs its
obligations under subsections (a) and (b) above shall be in accordance with
Sections 4.04, 4.05 (excluding the last sentence of Section 4.05(a) of the
Separation Agreement) and 4.06 of the Separation Agreement.

4.4 Limitation of Liability.

(a) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NEITHER PARTY WILL BE
LIABLE HEREUNDER UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL
OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS FROM THE USE OF (OR
INABILITY TO USE) THE SERVICES OR OTHERWISE IN CONNECTION WITH, OR ARISING OUT
OF, THIS AGREEMENT, OTHER THAN SOLELY FOR GHOLDCO EXTRAORDINARY FAILURE OR NEW
ALPHA EXTRAORDINARY FAILURE, as applicable (both as defined below).

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, in no event will Gholdco or
any of its Affiliates or any other Gholdco Indemnified Parties have any
liability to New Alpha or any of its Affiliates or any other New Alpha
Indemnified Parties, or to any third party in connection with this Agreement,
for Damages in excess of $5 million, except to the extent that such Damages are
the result of (i) one of Gholdco’s or its Subsidiaries’ executive officers, in
bad faith, affirmatively instructing employees of Gholdco or its Subsidiaries to
materially breach Gholdco’s obligation to provide the Gholdco Services under
this Agreement, or (ii) any intentional failure by Gholdco, in bad faith, to
cure any material breach of Gholdco’s obligation to provide the Gholdco Services
under this Agreement (which is capable of being cured) following notice thereof
in accordance with Section 7.1 (and such breach is not cured within a reasonable
period of time following receipt of written notice of such breach) (any of the
occurrences set forth in sub-clauses (i) and (ii) of this Section 4.4,
continuing after such cure period, “Gholdco Extraordinary Failure”).

(c) Notwithstanding anything herein to the contrary, in no event will New Alpha
or any of its Affiliates or any other New Alpha Indemnified Parties have any
liability to Gholdco or any of its Affiliates or any other Gholdco Indemnified
Parties, or to any third party in connection with this Agreement, for Damages in
excess of $5 million, except to the extent that such Damages are the result of
(i) New Alpha’s or its Subsidiaries’ executive officers, in bad faith,
affirmatively instructing employees of New Alpha or its Subsidiaries to
materially breach New Alpha’s obligation to provide the New Alpha Services under
this Agreement, or (ii) any intentional failure by New Alpha, in bad faith, to
cure any material breach of New Alpha’s obligation to provide the New Alpha
Services under this Agreement (which is capable of being cured) following notice
thereof in accordance with Section 7.1 (and such breach is not cured within a
reasonable period of time following receipt of written notice of such breach)
(any of the occurrences set forth in sub-clauses (1) and (ii) of this
Section 4.4(c), continuing after such cure period, “New Alpha Extraordinary
Failure”)

ARTICLE V

FORCE MAJEURE; SERVICE INTERRUPTION AND RESTORATION

5.1 Force Majeure. No party to this Agreement shall be responsible for failure
or delay in delivery of any Service, nor shall any party be responsible for
failure or delay in receiving such Service, if caused by an act of God or public
enemy, war, government acts or regulations, fire, flood, embargo, quarantine,
epidemic, labor stoppages beyond its reasonable control, accident, unusually
severe weather or other cause similar or dissimilar to the foregoing beyond
their control; provided, that such Service will be performed or satisfied as
soon as reasonably practicable after the termination of the relevant
circumstances causing such failure or delay.

 

5



--------------------------------------------------------------------------------

5.2 Service Interruption and Restoration. The parties recognize that from time
to time disruptions in the Services may occur. If a disruption of any Service
occurs, the providing party shall use commercially reasonable efforts to restore
such Services consistent with the manner in which Abraxis would have restored
such Services prior to the Effective Date (but not including any historical
preference or priority given to New Alpha’s products as compared with Gholdco’s
products) and consistent with such party’s restoration of such Services for its
own business. No party shall be deemed in default of this Agreement to the
extent that such disruptions or any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as the events and
circumstances specified in Section 5.1. In the event of any such excused
disruption or delay, (i) the non-performing party promptly shall advise the
other party in writing of the circumstances causing the disruption or delay,
(ii) the non-performing party shall use commercially reasonable efforts,
consistent with the manner in which Abraxis would have overcome such
circumstances prior to the Effective Date (but not including any historical
preference or priority given to New Alpha’s products as compared with Gholdco’s
products) and resume performance as promptly as commercially practicable and
(iii) the time for performance shall be extended for a period equal to the time
lost by reason of the delay. In the event the providing party is excused from
supplying any Service in accordance with the terms of this paragraph, the
receiving party shall be free to acquire such Services from any substitute
source, at the receiving party’s expense, and with a reduction in any amounts
otherwise due hereunder to the providing party for the Service being so
substituted but without further liability to the providing party, for the period
(and, to the extent the receiving party acts reasonably under the circumstances
in making such commitments and it was necessary to make such commitments, a
period thereafter necessary to honor reasonable commitments beyond the
expiration of any disruption or delay) and to the extent reasonably necessitated
by such non-performance.

5.3 Pro-Ration of Limited Resources for Services. If at any time the resources
available to provide a particular Service or Services are less than the
aggregate demand of both parties for such Service or Services, the providing
party shall allocate whatever resources and or products that are available to it
necessary for the performance of such Service or Services in good faith
equitably between the providing party for its own account and the receiving
party for the performance of the Service hereunder.

ARTICLE VI

TERMINATION

6.1 Term and Termination. The term of this Agreement shall be for
twenty-four (24) months after the Closing Date, or such shorter or longer period
as the parties indicate in Exhibit A or B, provided, however, a party receiving
Services shall have the right to terminate one or more of the Services at the
end of a designated month by giving the other party at least thirty (30) days
prior written notice of such termination. Except as otherwise agreed and subject
to Sections 5.2 and 5.3, each Service can only be terminated in whole, and
partial termination of a Service is not permitted without the prior approval of
the providing party not to be unreasonably withheld or delayed. The parties
shall cooperate with each other in good faith in their efforts to reasonably
effect early termination of Services, including, where applicable, partial
termination, and to agree in good faith upon appropriate reduction of the
charges hereunder in connection with such early termination. For the avoidance
of doubt, a party may not terminate a particular Service that is necessary to
provide another Service that has not been terminated.

 

6



--------------------------------------------------------------------------------

6.2 Early Termination. Notwithstanding the foregoing, New Alpha and Gholdco each
reserve the right to immediately terminate this Agreement by written notice to
the other in the event that the other party shall have (a) applied for or
consented to the appointment of a receiver, trustee or liquidator; (b) admitted
in writing an inability to pay debts as they mature; (c) made a general
assignment for the benefit of creditors; or (d) filed a voluntary petition, or
have filed against it a petition, for an order of relief under the Federal
Bankruptcy Code (as amended).

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been given if
(i) delivered in person (to the individual whose attention is specified below)
or via facsimile (followed immediately with a copy in the manner specified in
clause (ii) or (iii) hereof), (ii) sent by prepaid first-class registered or
certified mail, return receipt requested, or (iii) sent by recognized overnight
courier service, as follows:

to New Alpha:

Abraxis BioScience, Inc.

11755 Wilshire Boulevard, Suite 2000

Los Angeles, California 90025

Fax: (310) 883-3138

Attention: Chief Executive Officer

with a copy to:

Abraxis BioScience, Inc.

11755 Wilshire Boulevard, Suite 2000

Los Angeles, California 90025

Fax: (310) 883-3138

Attention: General Counsel and Chief Financial Officer

to Gholdco:

APP Pharmaceuticals, Inc.

1501 East Woodfield Road, Suite 300E

Schaumburg, Illinois 60173

Fax: (847) 413-2652

Attention: Chief Executive Officer

 

7



--------------------------------------------------------------------------------

with a copy to:

APP Pharmaceuticals, Inc.

1501 East Woodfield Road, Suite 300E

Schaumburg, Illinois 60173

Fax: (847) 413-2652

Attention: General Counsel and Chief Financial Officer

or to such other address as any party hereto may, from time to time, designate
in a written notice given in like manner. All notices and other communications
hereunder shall be effective: (i) the day of receipt when delivered by hand,
facsimile or overnight courier; and (ii) three business days from the date
deposited in the mail in the manner specified above.

7.2 Amendment; Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by Gholdco and New Alpha, or in the case of a waiver, by the
party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. Except as otherwise provided herein, the rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

7.3 Assignment; Parties in Interest. This Agreement and all of its provisions
shall be binding upon and inure to the benefit of the respective successors and
permitted assigns of the parties hereto, provided, however, neither New Alpha
nor Gholdco may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other party. Notwithstanding
the foregoing, with the prior written consent of the other party, the providing
party may use subcontractors to provide some or all of the Services. If the
providing party delegates any of its responsibilities under this Agreement to
any of its Subsidiaries or uses subcontractors in the performance thereof, then
the providing party shall remain fully responsible for the actions and inactions
and performance of such Subsidiary or subcontractor and such Subsidiary or
subcontractor shall be deemed the providing party hereunder for purposes of
defining its performance obligations.

7.4 No Partnership. No party hereto in any way or for any purpose shall be
deemed by reason of this Agreement to be a partner of any other party hereto in
the conduct of their respective Businesses or a joint venturer or a member of a
joint enterprise with such other party. Neither party shall have any right or
authority, express or implied, to assume or create any obligation of any kind,
or to make any representation or warranty, on behalf of the other party or to
bind the other party in any respect whatsoever.

7.5 Governing Law; Submission to Jurisdiction; Selection of Forum. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAWS.
THE PARTIES HEREBY CONSENT TO JURISDICTION AND VENUE IN THE STATE AND FEDERAL
COURTS SITTING IN THE STATE OF DELAWARE.

 

8



--------------------------------------------------------------------------------

7.6 Confidentiality. The provisions set forth in this Section 7.6 shall survive
the termination or expiration of this Agreement.

(a) Definitions. In the course of discussing or carrying out their respective
obligations under this Agreement, either party (the “Disclosing Party”) may
disclose Confidential Information (as hereinafter defined) to the other party
(the “Receiving Party”). As used herein, “Confidential Information” means all
written and oral information concerning the Disclosing Party, its business, its
Affiliates or the business of any of its Affiliates, whether prepared by the
Disclosing Party, its advisors or otherwise, which is provided by or on behalf
of the Disclosing Party to the Receiving Party during the term of this
Agreement. Confidential Information shall include, without limitation,
technical, scientific, business, financial and other information, data,
materials and the like relating to drug applications, patent applications,
products and proposed products, know-how, processes, proposed processes,
formulations, manufacturing technology, contracts, clinical and preclinical data
and dossiers, business relationships, customers, suppliers, marketing strategies
and the like, and any and all other information, data and materials.
Notwithstanding anything preceding to the contrary, Confidential Information
shall not include information which the Receiving Party demonstrates (i) is or
becomes available to the public other than as a result of a disclosure by the
Receiving Party or its representatives; (ii) was available to the Receiving
Party on a non-confidential basis prior to its disclosure to the Receiving Party
by the Disclosing Party or its representatives; (iii) is disclosed to the
Receiving Party by a third party which received such information from the
Disclosing Party with no restrictions on disclosure; or (iv) was in the
Receiving Party’s possession at the time of the disclosure by the Disclosing
Party (as evidenced by written records) and was not acquired, directly or
indirectly, from the Disclosing Party.

(b) Non-Disclosure. Subject to Section 7.6(d) of this Agreement, for a period of
eight (8) years from the termination or expiration of this Agreement, the
Receiving Party shall not disclose any Confidential Information of the
Disclosing Party to any third party and shall not use such Confidential
Information for purposes other than is required for its performance under this
Agreement.

(c) Copies. Upon the termination or expiration of this Agreement, the Receiving
Party shall return to the Disclosing Party (or destroy at the Disclosing Party’s
sole discretion) all documents and other materials provided by the Disclosing
Party to the Receiving Party containing or reflecting any Confidential
Information, without retaining any copies; provided, however, that the Receiving
Party may retain one (1) copy of any Confidential Information for recordkeeping
purposes (but any Confidential Information not so returned or destroyed will
remain subject to this Agreement). Upon request, the Receiving Party shall
certify in writing to the Disclosing Party as to its compliance with this
Section 7.6(c).

(d) Notice of Legal Process. In the event that the Receiving Party is requested
or required (by subpoena, civil investigative demand or other process) to
disclose any Confidential Information, the Receiving Party shall provide the
Disclosing Party with prompt written notice of any such request or requirement.
The Receiving Party agrees to use its best efforts to cooperate with the
Disclosing Party in any attempt by the Disclosing Party to obtain an appropriate
protective order or other reliable assurance that confidential treatment shall
be accorded the Confidential Information. If the Receiving Party is compelled by
any legal process to disclose Confidential Information, the Receiving Party may
disclose only that portion of the Confidential Information which it is compelled
to disclose.

 

9



--------------------------------------------------------------------------------

7.7 Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

7.8 Entire Agreement. This Agreement constitutes and contains the entire and
only existing and binding agreement between New Alpha and Gholdco concerning the
subject matter hereof, and supercedes all prior and contemporaneous
negotiations, agreements, proposed agreements and understandings, if any,
between the parties concerning this Agreement or any of its provisions.

7.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same agreement.

[The Balance Of This Page Has Intentionally Been Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Transition Services
Agreement to be executed as of the date first written above.

 

NEW ABRAXIS, INC. By:   /s/ Patrick Soon-Shiong   Name:   Patrick Soon-Shiong  
Title:   CEO

 

APP PHARMACEUTICALS, INC. By:   /s/ Patrick Soon-Shiong   Name:   Patrick
Soon-Shiong   Title:   CEO